So feo SYN BO AO BR WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 1 of 16

BRIAN K. TERRY, ESQ.
Nevada Bar No. 3171
THORNDAL ARMSTRONG DELK
BALKENBUSH & EISINGER
1100 East Bridger Avenue
Las Vegas, NV 89101-5315
Mail To:
P.O. Box 2070
Las Vegas, NV 89125-2070
Tel.: (702) 366-0622
Fax: (702) 366-0327
E-Mail: bterry@thorndal.com
Attorney for Defendant,
British Airways PLC

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

MICHELLE A. JAQUES, individually; CASE NO.

Plaintiff,
Vs. DEFENDANT BRITISH AIRWAYS
PLC’S PETITION FOR REMOVAL
BRITISH AIRWAYS PLC, a Foreign Business
Corporation, DOES I - X and ROE
CORPORATIONS I -X, inclusive,

Defendants.

 

 

Defendants British Airways PLC, (hereinafter “British Airways”), by and through their
attorneys Thorndal, Armstrong, Delk, Balkenbush and Eisinger and Condon & Forsyth LLP, hereby
files its Notice of Removal to this Court of an action pending against it in the District Court of Clark
County, Nevada. Removal is based on the following grounds:

1. This action was commenced against defendant in the District Court of Clark County,
Nevada, by the filing of a Summons and Complaint on or about May 5, 2020. The Summons and
Complaint was served upon counsel for defendant British Airways on May 6, 2020. A copy of the

///

 
Oo Oo NIN BD A FF WOW NO

Ny NO F-|- | | Fe FPF SEF OPPO ESE ll el

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 2 of 16

Summons and Complaint is attached hereto as Exhibit “A.” No further pleadings have been filed in
the case.

2. This Notice of Removal is being filed within thirty days after receipt by defendant
British Airways of a copy of the Complaint and, therefore, is timely filed pursuant to 28 U.S.C.
§1446(b).

3. Under 28 U.S.C. § 1441(a), a defendant may remove “any civil action brought in a
State court of which the district courts of the United States have original jurisdiction.”

4. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331 in
that it arises under a treaty of the United States, i.e. the Montreal Convention, S. Treaty Doc. 106-
45, 1999 WL 33292734 and the action is one that may be removed pursuant to 28 U.S.C. § 1441
without regard to the residence or citizenship of the parties or the amount in controversy.

5. Therefore, the underlying action may be removed to this Court by defendants
pursuant to the provisions of 28 U.S.C. § 1331 as plaintiff alleges this action arises under a treaty of
the United States.

6. The action in the District Court of Clark County, Nevada is, therefore, a civil action
over which this Court has original jurisdiction pursuant to 28 U.S.C. §1331, and is one which may
be removed to this Court pursuant to the provisions of 28 U.S.C. §§1441 and 1446.

7. Defendant British Airways simultaneously with the service and filing of this Notice
of Removal has given written notice of the filing of this Notice of Removal to plaintiff and filed a
copy of the Notice of Removal with the District Court of Clark County, Nevada as required by 28
US.C. § 1446(d).

///
///

/T/

 
oO © ~T NH WT FF WO NH

NON NO NH NHN WH NH HD NY NO HR KH HR HF HF KF KF S| EF
Co st BFO AT BP WO NO SEH ODOOlUlUlUCCOUlUlmlClClCOUlUS UNCON UL UlUMwGOUlULNL UCU lCUDD

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 3 of 16

WHEREFORE defendant British Airways PLC respectfully requests that this action

be removed to this Court.

DATED this A day of the , 2020.
AL, ARMSTRONG, DELK,
yi SINGER

Brian K. Wd. a
Nevada Bar No. 003171
1100 East Bridger AWenue
Las Vegas, NV 89[01-5315
Mail To:
P.O. Drawer 2070
Las Vegas, NV 89125-2070
Tel.: (702) 366-0622
Fax: (702) 366-0327
E-Mail: bterry@thorndal.com
Attorney for Defendant,
British Airways PLC

 

 

 
oO Oo SF BH A FP WO NO

BO NO RQ ROO eet

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 4 of 16

CERTIFICATE OF SERVICE

I certify that I am an employee of Thorndal, Armstrong, Delk, Balkenbush & Eisinger
and that on thi ” say of {| | Wy , 2020, I caused to be electronically filed and served a true
copy of the attached document upon the following registered filing users pursuant to CM/ECF
System set forth in Special Order No. 109 of the United States District Court, District of Nevada
and by depositing a true and correct copy of same, enclosed in a sealed envelope upon which
first class postage was fully prepaid, in the U.S. Mail in Las Vegas, Nevada, addressed as

follows:

Kevin M. Hanratty, Esq.

Hanratty Law Group

1815 Village Center Cir., Suite 140
Las Vegas, Nevada 89134

Attorney for Plaintiff dss

An enjp ipyee of THORNDAL, ARMSTRONG,
DELK\BALKENBUSH & EISINGER

 
Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 5 of 16

 

 

 

THORNDAL
ARMSTRONG

DELK BALKENBUSH & EISINGER

A PROFESSIONAL CORPORATION
ATTORNEYS

veww.thorndal.com

EXHIBIT A

 

 
© oe NIN A aA ff. BB NHN =

 !
BNRRRBRBBRRB SFE RT ARaAORBRE S&S

 

Case 2:20-cv-00954-JAD-BNé&téctroicaumliesied Filed 05/27/20 Page 6 of 16
5/5/2020 11:32 AM

DISTRICT COURT
CLARK COUNTY, NEVADA
CASE NO: A-20-814588.

 

MICHELLE A. JAQUES, individually; Case No: Department 2
Dept No:
Plaintiff,
SUMMONS TO DEFENDANT
VS. BRITISH AIRWAYS PLC
BRITISH AIRWAYS PLC,
Defendants.

 

 

NOTICE: YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
BEING HEARD UNLESS YOU RESPOND WITH 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT: BRITISH AIRWAYS PLC — A Complaint has been filed by the Plaintiff
against you for the relief set forth in the complaint.

If you intend to defend this lawsuit, within 20 days after this Summons is served on you exclusive
of the day of service, you must do the following:

a. File with the clerk of the Court, whose address is shown below, a formal written response
to the Complaint in accordance with the rules of the Court, with the appropriate filing fee.

b. Serve a copy of your response upon the attorney whose name and address is shown below;
1. Unless you respond, your default will be entered upon application of the Plaintiff and this

Court may enter a judgment against your for the relief demanded in the Complaint, which
could result in the taking to money or property or other relied requested in the Complaint.

2. If you intend to seek the advice of an attorney in this matter, you should do so promptly so
that your response may be filed on time. STEVEN D. GRIERSON
CLERK OF THE COURT

Clerk County District Court sje jaq9(

 

 

 

evin M-Haniratty, Esq. / Deputy Clerk Laurie Williams
evada State Bar No.: 007734 District Court

HANRATTY LAW GROUP CLARK COUNTY COURTHOUSE
1815 Village Center Circle, Suite 140 200 Lewis Avenue

Las Vegas, Nevada 89134 Las Vegas, Nevada 89155-2511

(702) 821-1379

NOTE: When service is by publication, add a brief statement of the object of the action. See Rules of Civil procedures, Rule 4(b)

1

 

uN

 

Case Number: A-20-814588-C
Co fe NTN BD AH he HD NH =

NY NN N N NH N N NO NY F|- F F FS F§ Fe Fr —=- —_= hl
eo JT ABA nA &» |] NY = OFS 6 fF HTH BB A &» oO NY FY CO

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 7 of 16

Electronically Filed
5/5/2020 11:32 AM
Steven D. Grierson

CLERK OF THE he,
COMP (CIV) Meine "

HANRATTY LAW GROUP

Kevin M. Hanratty, Esq.

State Bar of Nevada No.: 007734
1815 Village Center Circle, Suite 140
Las Vegas, Nevada 89134

Phone: (702) 821-1379

Fax: (702) 870-1846

Email: kevinh@hanrattylawgroup.com
Attorney for Plaintiff, Michelle A. Jaques

DISTRICT COURT
CLARK COUNTY, NEVADA
MICHELLE A. JAQUES, individually; Case No.: A-20-814588-C
Dept No.: 27
Plaintiff,
Vs COMPLAINT FOR:

, 1. Strict Liability under the
BRITISH AIRWAYS PLC, a Foreign Business von ot Convention;
Corporation, DOES I-X and ROE 3 Neclizenee Per Se:
CORPORATIONS I-X, inclusive, 7 Cee ne

4. Negligent Training and
Supervision;
Defendants. 5. Respondeat Superior;

 

 

 

 

COMES NOW the Plaintiff, MICHELLE A. JAQUES, by and through her attorneys,
Kevin M. Hanratty, Esq. of HANRATTY LAW GROUP, and hereby complains and alleges
against Defendant, BRITISH AIRWAYS PLC, a Foreign Business Corporation, DOES I-X and

ROE CORPORATIONS I-X, inclusive, and alleges as follows:
FACTS COMMON TO ALL CLAIMS
1. Plaintiff, MICHELLE A. JAQUES (Hereinafter "Plaintiff JAQUES") was at all

times relevant hereto a resident of the County of Clark, State of Nevada and over the age of

eighteen years old.

1

Case Number: A-20-814588-C

 
Co 6@ JN BD AU eke WD Nl

Ny N NY YN FF FF FOU thr KhlUlhUrc PSEllllUh Sl lhl S|llll lh

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 8 of 16

2. Plaintiff JAQUES is informed, believes and thereon alleges that Defendant,
BRITISH AIRWAYS PLC, a Foreign Business Corporation, (Hereinafter “Defendant”
“BRITISH AIRWAYS"), is and was a licensed business and currently in good standing in
Nevada, on or about May 16, 2018.

3. The true names or capacities, whether individual, corporate, associate or otherwise
of Defendants DOES I - X and/or ROES CORPORATIONS I - X, inclusive, are unknown to
Plaintiff who, therefore, sues said Defendants by such fictitious names. Plaintiff is informed,
believe and allege that Defendants designated herein as a DOE and/or ROE CORPORATION are
any one of the following:

a. A party responsible in some manner for the events and happenings
hereunder referred to, and in some manner proximately caused injuries and damages to the
Plaintiff as herein alleged including, but not limited to, responsible for the incident at
issue.

b. Parties that were the agents, servants, authorities and contractors of the
Defendants, each of them acting within the course and scope of their agency, employment,
or contract;

Cc. Parties that own, lease, manage, operate, secure, inspect, repair, maintain
and/or are responsible for the incident by the Defendants at the time of this incident;
and/or

d. Parties that have assumed or retained the liabilities of any of the
Defendants by virtue of an agreement, sale, transfer or otherwise.

4, Plaintiff JAQUES is informed, believes and thereon alleges that Defendants, Does
1 through X are employers of Defendants who may be liable for Defendants negligence pursuant

to NRS 41.130, which states:

 
eo e@ NY ABA aA & |B NW =

NY NN NO F-* = = = =F =F OO =FlhlhUh Slh hl

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 9 of 16

Except as otherwise provided in NRS 41.745, whenever any person shall suffer

personal injury by wrongful act, neglect or default of another, the person causing

the injury is liable to the person injured for damages; and where the person causing

the injury is employed by another corporation responsible for his conduct, that

person or corporation so responsible is liable to the person injured for damages.

5. That on or about May 16, 2018, Plaintiff JAQUES was on British Airways Flight
from Las Vegas to Venice, Italy and was seated in seat 8A.

6. That as the flight was approximately 35 — 40 away from Venice, Italy, a British
Airways Flight Attendant was passing out the drink orders, when suddenly, unexpectedly and
without warning, the drink prepared by the British Airways Flight Attendant spilled into Plaintiff
JAQUES lap and over her legs and pubic area as she was seated in seat 8A of the flight causing
her to sustain second/third degree burns. Plaintiff JAQUES immediately gasped in shock when
the scalding hot water made contact with her lap, legs and pubic area. The British Airway Flight
Attendant subsequently provided Plaintiff JAQUES with a cooling gel pack and gauze pad for her
injuries. Upon landing in Venice, Italy, a British Airway Steward by the name of “Bruno” took a
report of the incident and EMT’s attended to Plaintiffs serious injuries.

7. As a result of Defendant BRITISH AIRWAYS’s being a signatory to the Montreal
Convention and that the incident occurred during the flight from Las Vegas to Venice Italy, along
with BRITHISH AIRWAYS being strictly liable for the injuries caused during the flight in
question, lack of due care, and negligence, Plaintiff JAQUES suffered injuries as a result of the
incident.

8. That as a result of this accident, Plaintiff JAQUES suffered severe, painful and

permanent injuries all in excess of $15,000.00.

MI

 
eo @ NS BA A ke HD NHN

NY NN NH NO NO =| = * = = Fs SFtOOUhUhr S|

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 10 of 16

FIRST CLAIM FOR RELIEF
(Strict Liability under the Montreal Convention against Defendant
BRITISH AIRWAYS PLC)

9. Plaintiff JAQUES repeats and realleges the allegations above paragraphs | through
8, as though fully set forth at length herein.

10. Defendant BRITISH AIRWAYS and the United Kingdom as signatory to the
Montreal Convention and as one of the first members to the Convention, operated the flight in
question upon which Plaintiff JAQUES sustained her serious life altering injuries during the flight
in question. Further, Plaintiff JAQUES is a resident of Las Vegas, Nevada and was injured on a
fight originating from Las Vegas, Nevada with its final destination located in Venice, Italy.

11. Defendant BRITISH AIRWAYS and its employees are strictly liable for the
incident where Plaintiff JAQUES sustained 2"¢ and 3 degree burns from the scalding hot water
spilling onto to her during the flight in question under Chapter 3 Article 17 of the Montreal
Convention.

12. Asa direct result of Defendants strict liability under the Montreal Convention, and
each of them, Plaintiff JAQUES suffered serious injuries and was required to seek medical care
and incur medical expenses and incurred damages in an amount in excess of $15,000.00.

13. Plaintiff JAQUES has been required to retain the services of an attorney to
prosecute this action against each respective Defendant and is entitled to reasonable attorneys’
fees and costs incurred herein.

SECOND CLAIM FOR RELIEF

(Negligence against Defendant
BRITISH AIRWAYS PLC)

14. Plaintiff JAQUES repeats and realleges the allegations above paragraphs 1 through
13, as though fully set forth at length herein.

I!

 
eo 62 NI A un &F Se NO m—

ye NOOUNlUWNlUCUNlCUNODStl Stl lll SE SSS

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 11 of 16

15. Defendant BRITISH AIRWAYS and the United Kingdom as signatory to the
Montreal Convention and as one of the first members to the Convention, operated the flight in
question upon which Plaintiff JAQUES sustained her serious life altering injuries during the flight
in question. Further, Plaintiff JAQUES is a resident of Las Vegas, Nevada and was injured on a
fight originating from Las Vegas, Nevada with its final destination located in Venice, Italy.

16. Defendant BRITISH AIRWAYS and its employees had a duty to protect
passengers, namely Plaintiff JAQUES, from sustaining personal injuries due to the extremely
excessive temperature of the water being served in drinks where Plaintiff JAQUES sustained 2"
and 34 degree burns from the scalding hot water served to her and that spilled on her during the
flight in question.

17. Defendant BRITISH AIRWAYS and its employees breached its duty to protect
passengers, namely Plaintiff JAQUES, from sustaining personal injuries due to the extremely
excessive temperature of the water being served in drinks where Plaintiff JAQUES sustained 2"
and 3" degree burns from the scalding hot water served to her and that spilled on her during the
flight in question.

18. As a direct result of Defendants negligence, and each of them, Plaintiff JAQUES
suffered serious injuries and was required to seek medical care and incur medical expenses and
incurred damages in an amount in excess of $15,000.00.

19. Plaintiff JAQUES has been required to retain the services of an attorney to
prosecute this action against each respective Defendant and is entitled to reasonable attorneys'

fees and costs incurred herein.

M1

 
Co 2 NAN BDA vn &» WS N =

NY NHN N NH NHN NO me ee lt
yee RRePR BKHeS Ce A Aaa aH eER S

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 12 of 16

THIRD CLAIM FOR RELIEF
(Negligence Per Se against Defendant(s)
CHRISTOPHER PRESTON HARRISON and
BRITISH AIRWAYS PLC)

20. Plaintiff JAQUES repeats and realleges the allegations above paragraphs | through
19, as though fully set forth at length herein.

21. Defendant BRITISH AIRWAYS is strictly liable for injuries to passengers that
occur during a flight governed by the Montreal Convention. Furthermore, the Montreal
Convention is a treaty that was entered into by the United States and its citizens in November

2003 and by the United Kingdom and its citizens in June 2004.

22. Claims against airlines, namely Defendant British Airways, for personal injuries
are governed by the Montreal Convention. The Montreal Convention of 1999 was ratified by the
United States in November 2003 and the United Kingdom in June 2004. The Montreal
Convention provides for the forums in which foreign plaintiffs can file lawsuits against air
carriers. The Montreal Convention is a successor to the Warsaw Convention of 1929 and, in
addition to important new provisions, consolidates and clarifies prior provisions of the Warsaw
Convention. Convention for the Unification of Certain Rules for International Carriage by Air,
opened for Signature at Montreal on 28 May 1999, ICAO Doc. No. 4698 [hereinafter Montreal
Convention].

23. | The Montreal Convention applies to “all international carriage of persons, baggage
or cargo performed by aircraft for reward.” Montreal Convention, supra, art. 1 § 1. When the
Montreal Convention governs, damages provided under the convention are the only remedy
available to foreign plaintiffs against a carrier. In EJ Al Israel Airlines v. Tseng, 525 U.S. 155
(1999), the Court held that personal injury claims arising from aircraft operations within the scope
of the convention are not allowed unless permitted under the terms of the convention. Jd. at 176.
In light of the holding in Tseng, other federal courts have held that the damages available under

the convention are the sole cause of action. See, e.g., Ugaz v. Am. Airlines, 576 F. Supp. 2d 1354

 
oO C2 NY A vA FF WO NHN =

wy NY N NY N NO F* F* F§-* FF F§ F® FF FeO Ss lUlUh

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 13 of 16

(S.D. Fla. 2008).

24. Under Article 33 of the Montreal Convention, there are five forums in which a
plaintiff may bring claims against a carrier namely (J) the domicile of the carrier; (2) the
principal place of business of the carrier; (3) the place where the airline ticket was purchased;
(4) the place of destination; and, (5) in personal injury cases, the principal and permanent place
of residence of the plaintiff.

25. A Plaintiff may bring the lawsuit for personal injuries in the forum in which he or
she has his or her principal and permanent place of residence, and to or from which the carrier
operates flights, and in which the carrier leases or owns commercial premises by itself or by
another carrier with which it has a commercial agreement. A “commercial agreement” means an
agreement made between carriers and related to joint service of passengers by air. Montreal
Convention, supra, art. 33 § 3(a).

26. ‘Plaintiff JAQUES’ principle and permanent place of residence is Las Vegas,
Nevada.

27. Defendant BRITISH AIRWAYS PLC operates numerous flights from McCarren
International Airport and Plaintiff JAQUES boarded the flight at McCarren International Airport
in Las Vegas Nevada for her trip to Venice, Italy. Furthermore, Defendant BRITISH AIRWAYS
PLC has numerous “commercial agreements” with both McCarren International Airport/Clark
County Department of Aviation along with “commercial agreements” with carriers for joint
services of passengers by air under the Montreal Convention conveying jurisdiction over British
Airways for venue and jurisdiction in Las Vegas, Nevada.

28. As a direct result of Defendant BRITISH AIRWAYS negligence per se, and each
of them, and violation of the Montreal Convention, Plaintiff JAQUES suffered serious injuries
and medical expenses in an amount in excess of $15,000.00.

29. ‘Plaintiff JAQUES has been required to retain the services of an attorney to
prosecute this action against each respective Defendant and is entitled to reasonable attorneys’

fees and costs incurred herein.

 
oo © NY BDA UA BF HH NO =

Ne NY N N NO NO em ee lf

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 14 of 16

FOURTH CAUSE OF ACTION
(Negligent Training and Supervision Against Defendant
BRITISH AIRWAYS PLC)

30. Plaintiff JAQUES repeats and realleges the allegations above paragraphs | through
29, as though fully set forth at length herein.

31. Defendant BRITISH AIRWAYS PLC, had advanced knowledge that employees
and/or agents were unfit for the purposes of preparing hot drinks to passengers on the British
Airways flight in question, and employed such employees with conscious disregard to the rights
and safety of other such passengers while on such British Airways fights in question.

32. Defendant BRITISH AIRWAYS PLC, expressly authorized or ratified the
wrongful acts of the employees and/or agents and had a duly to properly train and supervise all
such employees for the benefit and protection of Plaintiff JAQUES in this action.

33. Defendant BRITISH AIRWAYS PLC, breached this duty by failing to properly
train and supervise such employees and expressly authorized or ratified the wrongful acts of the
employees and/or agents. As a direct result, Plaintiff has been damaged in excess of $15,000.00.

34. At all times mentioned herein, Defendant BRITISH AIRWAYS PLC, knew that
the improper training and supervision of Defendant’s employees would create an unreasonably
dangerous condition and it was reasonably foreseeable that the improper training, supervision,
control would jeopardize the safety of Plaintiff JAQUES and cause injury to passengers, namely
Plaintiff JAQUES, which Defendant BRITISH AIRWAYS PLC, knew would result in serious
injury.

36. That the actions of the Defendant BRITISH AIRWAYS PLC and each of them,
have required Plaintiff JAQUES to employ attorneys to represent them in this matter, and are

thereby entitled to an award of reasonable attorneys’ fees and costs incurred herein.

Mf

 
eo @2@ NY A vA ah WD NH =

wy NY N NY N NY NO NO NO F- §*+* F§-* F§ Fe? F& FSF [|= =>
eo tT AO nN kt lUwDlUNGlmlhlUmelCOlUlCUCCOClUCUMDMDUCU SNMCUCUCUCAN OCU ONS CUD

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 15 of 16

FIFTH CAUSE OF ACTION
(Respondeat Superior Against Defendant BRITISH AIRWAYS PLC)

37. Plaintiff JAQUES repeats and realleges the allegations above paragraphs | through
36, as though fully set forth at length herein.

38. Defendant BRITISH AIRWAYS PLC, had advanced knowledge that employees
and/or agents were unfit for the purposes preparing hot drinks to passengers on the British
Airways flight in question, and employed such employees with conscious disregard to the rights
and safety of other such passengers while on such British Airways fights in question.

39. Defendant BRITISH AIRWAYS PLC, expressly authorized or ratified the
wrongful acts of the employees and/or agents and such Defendant employees were acting within
the scope of their employment with Defendant BRITISH AIRWAYS PLC. As a direct result,
Plaintiff JAQUES has been damaged in excess of $15,000.00.

40. At all times mentioned herein, Defendant BRITISH AIRWAYS PLC, knew that
the improper training and supervision of Defendant’s employees would create an unreasonably
dangerous condition and it was reasonably foreseeable that the improper training, supervision,
control would jeopardize the safety of Plaintiff JAQUES and cause injury to passengers, namely
Plaintiff JAQUES, which Defendant BRITISH AIRWAYS PLC, knew would result in serious
injury.

41. That the actions of Defendant BRITISH AIRWAYS PLC, and each of them, have
required Plaintiff JAQUES to employ attorneys to represent her in this matter, and are thereby

entitled to reasonable attorneys’ fees and costs incurred herein.

Ml

 
Co 2 JN BD Tt he eNO

Ny N WN N NO NY N N NO §-* F*F§ FF F-*§ =F?  =® OO OO Selle
Ceo SN AO lt UelCUellOCUNOlULreStlCCOlllmlClCUCCOCOCUlUlUMDMOMOUCUSNHCUCUCUCCOOOOlUekelUMeDlCUDNlUDLSlCUS

 

 

Case 2:20-cv-00954-JAD-BNW Document1 Filed 05/27/20 Page 16 of 16

WHEREFORE, Plaintiff MICHELLE A. JAQUES prays for judgment against Defendant

and BRITISH AIRWAYS PLC, a Foreign Business Corporation, and each of them, as follows:

l.

2.

For general and special damages in a sum in excess of $15,000.00;

For compensatory damages, pain and suffering according to proof at the time of
trial;

For medical expenses;

For attorney's fees and costs;

For pre and post-judgment interest; and

For such other and further relief as the Court deems just and proper under the

circumstances.

DATED this 5" day of May, 2020.

HANRATTY LAW GROUP

By:_A/ Kevin M. Hanratty, Esq.
Kevin M. Hanratty, Esq.

State Bar of Nevada No.: 007734

1815 Village Center Circle, Suite 140

Las Vegas, Nevada 89134

Attorneys for Plaintiff, Michelle A. Jaques

10

 
